Beck, J.
The defendant is a physician and pharmacist. It was admitted on the trial that during the time covered by the indictment his diploma as a physician and certificate as a pharmacist were in full force, and that during the same time he held a valid permit from the board of supervisors for the sale of intoxicating liquors for lawful purposes.
*766The evidence of each witness who testifies to sales is to the effect that they were made in good faith for medical purposes, and none were shown to have been made for purposes forbidden by law. There is not one word of evidence tending to establish unlawful sales. It may therefore be said that the verdict wholly lacked the support of the evidence. On this ground the district court should have set aside the verdict, and for the failure to do so upon defendant's motion the judgment is reversed. Other questions in the case need not be considered.
Reversed.